NORTHCUTT, Judge.
Patricia Bonard appeals and Terence Bonard cross-appeals the amended final judgment that dissolved their marriage. We affirm because the record is inadequate to show reversible error.
After a two-day final hearing, the circuit court resolved all issues in a detailed final judgment, which was then amended to correct a scrivener’s error. Because no court reporter attended the first day of the final hearing, our record does not contain a complete transcript of the proceedings. We relinquished jurisdiction to permit the parties to reconstruct the record of the proceedings that day pursuant to Florida Rule of Appellate Procedure 9.200(a)(4) or 9.200(b)(4), but they were unable to do so. Therefore, we affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1980); Gordon v. Burke, 429 So.2d 36 (Fla. 2d DCA 1983).
Affirmed.
COVINGTON and CANADY, JJ., Concur.